[PUBLISH]
             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ______________________                      FILED
                                                         U.S. COURT OF APPEALS
                             No. 99-12454                  ELEVENTH CIRCUIT
                                                               APR 14 2000
                       ______________________
                                                            THOMAS K. KAHN
                     D.C. Docket No. 97-00045-CV-4               CLERK

KIRBY TRACY,
CRAIG GREEN,
                                         Plaintiffs-Appellants,


MICHAEL C. WOODEN, et al..
                                         Plaintiffs,


                                versus


BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM, STEPHEN R. PORTCH, Dr., in his
individual and official capacities,
                                    Defendants-Appellees,

GEORGIA STATE CONFERENCE NAACP,
SOUTHERN CHRISTIAN LEADERSHIP CONFERENCE,
NESHANTA JOHNSON, by and through her parent
Deborah Fanning, et al.
                                   Intervenors-Defendants-Appellees.
                          __________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         __________________________
                                 (April 14, 2000)


Before TJOFLAT and MARCUS, Circuit Judges, and KRAVITCH, Senior Circuit
Judge.

PER CURIAM:


      Appellants brought related challenges to the University of Georgia’s use of

race in its admissions process and to the maintenance of historically black colleges

within the state’s university system. The district court granted summary judgment

to appellees on all but one claim on standing and mootness grounds. After the

appeal was filed in this case, the Supreme Court in the case of Texas v. Lesage, –

U.S. –, 120 S. Ct. 467 (1999), clarified the standing requirements for plaintiffs

challenging race-based admissions policies. It is therefore ORDERED that the

judgment of the district court is VACATED and the case is REMANDED to that

court for further consideration in light of Lesage.




                                          2